Title: Peter Stephen Du Ponceau: List of Indian Numerals., ca. 12 July 1820, 12 July 1820
From: Duponceau, Peter Stephen
To: 


            
            
              
              
            
          Indian NumeralsThe Onondago is taken from Zeisberger’s GrammarThe Mohawk from Luther’s Cathechism, Swedish & Delawarewith a Short Mohawk Vocabulary1.Nottoway—Unti=Onondago—Skata=MohawkOnskat2.Dekànee=tekeniTiggene3.Arsa=AchsoÁxe4.Hentag=GaÿeriRayéne5.Whisk=WiskWisck6.Oyag=AchiakYayak7.Ohatag=TchoatakTzadak8.Dekra=TekiroTickerom9.Deheerunk=WatiroWáderom10.Washa.=WasshéWashaExcept in Nos 1.4.9. the Analogy is evident=that of those three Numbers exists probably in the Tuscarora Dialect.—The German & Swedish Spelling in the Onondago & Mohawk Should be attended to—Dekànee with the English a acute, considering  the frequent German Substitution of t for d, is exactly the Same as Tekeni; the English ag & the German ak are the Same. The English frequently drop the gutturals in their Spelling of Indian Words. Hence they write Achiak (ch guttural) yag, and Achsa, Arsa. More need not be Said.
            
          